FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD MARCUS LEISTIKO,                          No. 10-36028

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00604-BR

  v.
                                                 MEMORANDUM *
INTERNATIONAL LONGSHORE &
WAREHOUSE UNION/LOCAL 8; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Ronald Marcus Leistiko appeals pro se from the district court’s judgment

dismissing his action against the International Longshore & Warehouse Union,

Local 8 (“ILWU”). We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 689 (9th Cir. 2001) (en

banc) (preemption); Galindo v. Stoody Co., 793 F.2d 1502, 1508 (9th Cir. 1986)

(statute of limitations). We affirm.

      The district court properly concluded that Leistiko’s claim that he was

wrongfully de-registered from the union was preempted by § 301 of the Labor

Management Relations Act (“LMRA”) because resolution of his claim would

require interpreting labor agreements. See Cramer, 255 F.3d at 693 (state law

claim preempted under § 301 if it would require interpreting a labor agreement).

      The district court properly concluded that Leistiko’s claim, as preempted by

§ 301, was barred by the six-month statute of limitations. See Conley v. Int’l Bhd.

of Elec. Workers, Local 639, 810 F.2d 913, 914-15 (9th Cir. 1987) (plaintiff’s

complaint alleging violations of § 301 of the LMRA and state contract law was

subject to the National Labor Relations Act’s six-month statute of limitations

because essence of plaintiff’s complaint was that the union failed to act fairly on

his behalf); Galindo, 793 F.2d at 1509 (limitations period begins to run when

plaintiff knows or should have known of the union’s alleged wrongdoing).

      The district court properly denied Leistiko’s motion to remand to state court

because the ILWU timely removed the action. See 28 U.S.C. § 1446(b) (notice of

removal must be filed within thirty days after the defendant’s receipt of the


                                           2                                     10-36028
complaint); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974

n.2 (9th Cir. 2004) (applying de novo review to denial of motion to remand).

      Leistiko’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                     10-36028